internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-113932-98 date date legend investment manager date date fund investor group 1a 1b 1c 1d fund investor group plr-113932-98 2a 2b 2c 2d fund investor group 3a 3b 3c 3d fund investor group plr-113932-98 4a 4b 4c 4d state dear this letter is in response to a request submitted on date and subsequent correspondence on behalf of investment manager requesting rulings with respect to the operation of fund fund fund and fund collectively the funds specifically rulings were requested that i investment manager may aggregate built-in gains and losses from qualified_financial_assets contributed to each fund by a member of the fund’s respective investor group with built-in gains and losses from revaluations of qualified_financial_assets held by each fund for the purposes of making allocations under sec_704 of the internal_revenue_code and reverse sec_704 allocations pursuant to sec_1_704-3 and ii investment manager’s method of making sec_704 allocations and reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 facts the following facts have been represented investment manager is an investment adviser registered with the securities_and_exchange_commission pursuant to section of the investment advisers act of investment manager currently serves as adviser to mutual funds in addition investment manager also manages individual corporate charitable and retirement accounts pursuant to separate agreements with each investor pursuant to a plan to increase investment flexibility and return while also creating economies of scale investment manager has formed the funds investment manager desires to transfer the assets of particular investors collectively an investor group currently held in investment accounts to a fund with investment objectives that are substantially_similar to those of the respective investor plr-113932-98 each fund is organized as a securities investment_trust under the laws of state and is intended to be classified as a partnership for federal tax purposes no fund will be a publicly_traded_partnership under sec_7704 substantially_all of the property of each fund will consist of readily tradeable securities and each fund will qualify as a securities_partnership within the meaning of sec_1_704-3 investment manager will continue its management activities with respect to the operation of each fund each fund will maintain a single capital_account for each investor in accordance with sec_1_704-1 each fund will revalue its investment portfolio to fair_market_value as of the close of the last business_day of each calendar month and at such other dates and such other times as may be required for any purpose determined by the trustee of the fund each fund will adjust each investor’s capital_account to reflect the investor’s share of the net change in the value of its portfolio of securities from the close of the prior valuation_date to the close of the current valuation_date each investor’s interest in a fund will be equal to the ratio of the investor’s book capital_account balance to the total of all book capital_account balances of that particular fund each fund will use the partial netting method for making aggregate reverse sec_704 allocations the revaluations and the corresponding allocations of tax items that will be made by each fund will not be made with a view to shifting the tax consequences of built-in_gain or loss among the transferors in a manner that substantially reduces the present_value of the transferors’ aggregate tax_liability investment manager will transfer the assets held by members of investor group consisting of a total of 1a lots of securities to fund the securities had an aggregate fair_market_value as of date of 1b on date the securities had an aggregate built-in_gain of 1c and an aggregate built-in_loss of 1d investment manager will transfer the assets held by members of investor group consisting of a total of 2a lots of securities to fund the securities had an aggregate fair_market_value as of date of 2b on date the securities had an aggregate built-in_gain of 2c and an aggregate built-in_loss of 2d investment manager will transfer the assets held by members of investor group consisting of a total of 3a lots of securities to fund the securities had an aggregate fair_market_value as of date of 3b on date the securities had an aggregate built-in_gain of 3c and an aggregate built-in_loss of 3d investment manager will transfer the assets held by members of investor group consisting of a total of 4a lots of securities to fund the securities had an aggregate fair_market_value as of date of 4b on date the securities had an aggregate built-in_gain of 4c and an aggregate built-in_loss of 4d discussion plr-113932-98 sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deductions with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution this allocation must be made using any reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 indicates that sec_704 generally applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 sec_1_704-3 identifies the approach that investment manager will use for aggregating reverse sec_704 gains for each fund as generally reasonable once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded personal_property for purposes of the straddle rules plr-113932-98 the aggregate approaches described in sec_1_704-3 generally apply only to reverse sec_704 allocations thus a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or by letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case the burden of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial each of the funds will receive large contributions of securities unless the commissioner permits the funds to aggregate sec_704 gains and losses with reverse sec_704 gains and losses the funds will have to track pre-contribution unrealized gains and losses on a property-by-property basis largely nullifying the benefits of the aggregate approach for making reverse sec_704 allocations furthermore the common investment objectives among the members of each investment group and the characteristics of the assets to be contributed to each fund reduce the likelihood of abuse of an aggregate approach conclusion after applying the relevant law to the facts presented and the representations made we conclude that investment manager in conducting the operations of the funds may aggregate built-in gains and losses from qualified_financial_assets contributed to each fund by members of each fund’s respective investment group with built-in gains and losses from revaluations of qualified_financial_assets held by each fund for purposes of making sec_704 and reverse sec_704 allocations in addition we conclude that investment manager’s method of making sec_704 allocations and reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning the aggregation of built-in gains and losses from assets contributed to any fund except as detailed above in addition no opinion is expressed on whether any transfer to a fund is taxable under sec_721 or on the representation that the funds are not publicly_traded_partnerships plr-113932-98 this letter is issued only to the person who requested it under sec_6110 it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
